DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Allowable Subject Matter
Claims 2, 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 4-10, the prior art does not teach or suggest either alone or in combination a memory without sense amplifiers, the memory connected to a supply voltage, the memory comprising: a read scheme wherein the second bitlines of the memory blocks are connected to a read-out path for reading data from the memory cells comprising a chain of Boolean logic, comprising a NAND-NOR chain or a NOR-NAND chain, wherein an end of the read-out path is further connected to a data output port of the memory, wherein the memory is free from sense amplifiers between the second bitlines and the data output port, wherein 2U.S. Application No. 17/062,283 Docket No.: 16XENE-HO70204NA each of the second bitlines is only connected to one NAND or NOR gate, and wherein data is read from the memory cells through the chain of Boolean logic to the data output port of the memory without passing through any sense amplifiers and in combination with other limitations.
Regarding claims 11-18, the prior art does not teach or suggest either alone or in combination a memory without sense amplifiers, the memory connected to a supply voltage, the memory comprising: a read scheme wherein the plurality of bitlines of the memory cells are connected to a read-out path for reading data from the memory cells comprising a chain of Boolean logic, comprising a NAND-NOR or a NOR-NAND chain, wherein an end of the read-out path is further connected to a data output port of the memory, wherein the memory is free from sense amplifiers between the plurality of bitlines and the data output port, wherein each of the second bitlines is only connected to one NAND or NOR gate, and wherein data is read from the memory cells through the chain of Boolean logic to the data output port of the memory without passing through any sense amplifiers and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825